DETAILED ACTION
Allowable Subject Matter
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Leonard on 1 March 2021.
1-26. (Cancelled).

	The claims have been amended as follows:

27. (Currently Amended) A method performed by a wireless device for handling communication in a wireless communication network, the method comprising:
obtaining an indication indicating which beams are to be included in a cell quality derivation of a cell, wherein cell quality derivation of a cell comprises selecting from, or consolidating, measurements of beams, and wherein the indication indicates beams whose measurements are to be selected from, or consolidated, for cell quality derivation of a cell; and 
performing one or more measurements on one or more beams, which one or more beams are selected based on the obtained indication. 

:
transmitting one or more measurement reports, which one or more measurement reports comprises a respective value of the one or more measurements performed.

33. (Currently Amended) A method performed by a radio network node for handling communication in a wireless communication network, comprising:
transmitting an indication to a wireless device, wherein the indication indicates which beams are to be included in a cell quality derivation of a cell at the wireless device, wherein cell quality derivation of a cell comprises selecting from, or consolidating, measurements of beams, and wherein the indication indicates beams whose measurements are to be selected from, or consolidated, for cell quality derivation of a cell. 

36. (Currently Amended) The method according to claim 33, further comprising:
determining the beams to be included or excluded in the cell quality derivation at the wireless device.


38.    A wireless device for handling communication in a wireless communication network, wherein the wireless device comprises processing circuitry configured to:
obtain an indication indicating which beams are to be included in a cell quality derivation of a cell; and to
,
wherein cell quality derivation of a cell comprises selecting from, or consolidating, measurements of beams, and wherein the indication indicates beams whose measurements are to be selected from, or consolidated, for cell quality derivation of a cell.

44. (Currently Amended) A radio network node for handling communication in a wireless communication network, wherein the radio network node comprises processing circuitry configured to:
transmit an indication to a wireless device, wherein the indication indicates which beams are to be included in a cell quality derivation of a cell at the wireless device, wherein cell quality derivation of a cell comprises selecting from, or consolidating, measurements of beams, and wherein the indication indicates beams whose measurements are to be selected from, or consolidated, for cell quality derivation of a cell. 

49. (Currently Amended) A non-transitory computer-readable storage medium, having stored thereon a computer program product comprising instructions which, when executed on at least one processor of a wireless device, cause the at least one processor to:
obtain an indication indicating which beams are to be included in a cell quality derivation of a cell, wherein cell quality derivation of a cell comprises selecting from, or consolidating, measurements of beams, and wherein the indication indicates beams whose measurements are to be selected from, or consolidated, for cell quality derivation of a cell; and 
perform one or more measurements on one or more beams, which one or more beams are selected based on the obtained indication. 

50. (Currently Amended) A non-transitory computer-readable storage medium, having stored thereon a computer program product comprising instructions which, when executed on at least one processor of a radio network node, cause the at least one processor to:
transmit an indication to a wireless device, wherein the indication indicates which beams are to be included in a cell quality derivation of a cell at the wireless device, wherein cell quality derivation of a cell comprises selecting from, or consolidating, measurements of beams, and wherein the indication indicates beams whose measurements are to be selected from, or consolidated, for cell quality derivation of a cell.

58. (New) The method of claim 27, wherein cell quality derivation of the cell comprises derivation of a reference signal received power, RSRP, of the cell or comprises derivation of a reference signal received quality, RSRQ, of the cell.


Q, of the cell.

	The reason for the above amendments is to enable each of the independent claims to incorporate the now deemed allowable subject matter for an allowance as discussed in telephone interview dated 1 March 2021.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Each of the independent claims incorporated the now deemed allowable subject matter for an allowance as discussed in telephone interview dated 1 March 2021.  Updated search conducted, and the newly closest prior art, Tidestav (US 2019/0281509) describing measurement based mobility where UE application of continuous transmission of reference signals in all individual transmission beams (fig. 2), by itself or in combination with the prior art Baek as used in last Office Action, in combination, fail to render the combined features as a whole obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469